Title: To Benjamin Franklin from David Hall, 24 March 1759
From: Hall, David
To: Franklin, Benjamin


Sir
Philadelphia 24th March. 1759
Inclosed you have the second Copy of a Bill of Exchange for One hundred Pounds Sterling No. 945 Likewise the first Copy of another Bill for the same Sum; which makes in all remitted you by me, since you left Philadelphia Thirteen Hundred Forty Nine pounds twelve Shillings and five pence Sterling, which as usual, you will give me Credit for, and advice of the Payment. I am Yours &c.
D Hall
To Benjamin Franklin Esqr per Arnold Capt Cuzzins

This Letter sent under Cover to Peter Collinson Esqr.
NB the Number of the Bill is 4410. Exchange 55.
Second Copy by the General Wall Packet Captain Lutwyche April 9. 1759.

